COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EMMANUEL EUTIMIO DELGADO,                     §              No. 08-15-00041-CR

                      Appellant,               §                 Appeal from the

 v.                                            §          County Criminal Court No. 4

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20120C02032)

                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 9, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gary Hill, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before August 9, 2015.

       IT IS SO ORDERED this 9th day of July, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.